Dear Deputy Waters:
Your request for an Attorney General's opinion has been forwarded to me for research and reply. Specifically, you ask:
  Is the sheriff responsible for transporting a person from his parish to an out-of-state treatment facility when a Coroner Emergency Certificate (CEC) or a Physician Emergency Certificate (PEC) has been issued?
According to Louisiana Code of Civil Procedure Article 321:
  The sheriff is executive officer of the district court.
  He shall serve citations, summons, subpoenas, notices, and other process, and shall execute writs, mandates, orders and judgments directed to him by the district courts, the courts of appeal, and the supreme court.
Furthermore, Louisiana Revised Statute 28:53(F) is a part of our state's Mental Health Law which mandates legal authority for "peace officers" to transport a patient to a treatment facility. This office in Attorney General Opinions 05-0061 and 96-362 previously opined that when La. C.C.P. Art. 321 and LSA-R.S. 28:53(f) are read together, it is the sheriff who is the peace officer who must transport the patient to a treatment facility.
With regard to whether you are required to transport patients to out-of-state facilities, La. C.C.P. Art. 321 and LSA-R.S. 28:53 give guidance. These statutes were enacted by the Louisiana Legislature to regulate activities of people in Louisiana. The law which allows a Louisiana mental patient to be transported to a treatment facility and detained there is LSA-R.S.28:53. Numerous rights are afforded the patient and numerous duties are imposed on mental health care providers. For example, Section 53(D) gives the patient or his attorney the right to a judicial hearing in a court of the jurisdiction in which the patient is confined. This hearing is to determine if confinement should be continued under the emergency certificate. Section 53(E) gives the patient's attorney the right to review his client's medical records. As has been discussed previously, Section 53(F) gives a peace officer (sheriff) the authority to apprehend and transport a patient to a treatment facility. This Louisiana statute goes on to enumerate other patients' rights and other health providers' duties. This Louisiana statute implies that the patient receive treatment in a Louisiana facility and that the patient be transported to a Louisiana facility. Nothing in this statute requires a sheriff to transport a patient to a treatment facility other than one in Louisiana.
Therefore, it is the opinion of this office that a sheriff is required to transport a patient to a treatment facility in Louisiana under an emergency certificate, but a sheriff is not required to transport a patient under an emergency certificate to a treatment facility in another state. If this office can be of any further assistance do not hesitate to contact us.
  Very truly yours,
 CHARLES C. FOTI, JR.
 ATTORNEY GENERAL
  BY:_______________________
 FRANCES J. PITMAN
 ASSISTANT ATTORNEY GENERAL
  CCF, Jr.:FJP:sc